580 S.E.2d 229 (2003)
276 Ga. 558
CHUNG-A-ON
v.
DRURY.
No. S03A0252.
Supreme Court of Georgia.
May 5, 2003.
*230 Vincent D. Sowerby, Brunswick, for appellant.
Holle Weiss-Friedman, Brunswick, for appellee.
SEARS, Presiding Justice.
We granted a discretionary application in this domestic relations case to determine whether the trial court erred in denying the appellant's motion to dismiss based on a lack of personal jurisdiction. For the reasons that follow, we conclude that the trial court did not err, and we therefore affirm its judgment.
"`(D)ue process requires only that in order to subject a defendant to a judgment in personam, if he be not present within the territory of the forum, he have certain minimum contacts with it such that the maintenance of the suit does not offend "traditional notions of fair play and substantial justice."'"[1] The minimum-contacts standard is satisfied if the nonresident has "`purposefully avail[ed] himself of the privilege of doing some act or consummating some transaction with or in the forum,'"[2] if the plaintiff's cause of action against the nonresident "`arises out of, or results from, the activity or activities of the defendant within the forum,'"[3] and if the exercise of jurisdiction is consistent with "`the due process notions of "fair play" and "substantial justice."'"[4]
In this case, the appellant, Michael Chung-A-On, purposefully availed himself of the Georgia courts to dissolve his marriage in 1990, to obtain custody of one of his children in 1994 in a modification action, and to eliminate his child support obligation in that modification action for the child who remained in *231 the custody of the appellee.[5] Moreover, we conclude that there is a nexus between the appellee's present action against the appellant for modification of child support and the earlier divorce and modification actions.[6] Finally, the exercise of jurisdiction over the appellant is consistent with notions of "fair play" and "substantial justice," as the appellant was a resident of Georgia at the time of the divorce, participated in the modification action, obtained custody of one of his children in the modification action, and eliminated his support obligation for another child. The appellant therefore could reasonably expect to be brought into a Georgia court to address further issues concerning his children.[7]
For the foregoing reasons, we conclude that the trial court did not err in denying the appellant's motion to dismiss for lack of personal jurisdiction.[8]
Judgment affirmed.
All the Justices concur.
NOTES
[1]  Smith v. Smith, 254 Ga. 450, 453, 330 S.E.2d 706 (1985), quoting International Shoe v. Washington, 326 U.S. 310, 316, 66 S. Ct. 154, 90 L. Ed. 95 (1945). Accord Strickland v. Strickland, 272 Ga. 855, 857, 534 S.E.2d 74 (2000).
[2]  Smith, 254 Ga. at 453, 330 S.E.2d 706, quoting Shellenberger v. Tanner, 138 Ga.App. 399, 404, 227 S.E.2d 266 (1976).
[3]  Smith, 254 Ga. at 453, 330 S.E.2d 706, quoting Shellenberger, 138 Ga.App. at 404, 227 S.E.2d 266.
[4]  Smith, 254 Ga. at 453, 330 S.E.2d 706, quoting Shellenberger, 138 Ga.App. at 405, 227 S.E.2d 266.
[5]  See Kendrick v. Parker, 258 Ga. 210, 211, 367 S.E.2d 544 (1988).
[6]  See Beasley v. Beasley, 260 Ga. 419, 422, 396 S.E.2d 222 (1990).
[7]  See Kendrick, 258 Ga. at 211, 367 S.E.2d 544; Beasley, 260 Ga. at 422-423, 396 S.E.2d 222.
[8]  The remaining issues raised by the appellant are beyond the scope of the granted discretionary review. See Capote v. Ray, 276 Ga. 1, 5, 573 S.E.2d 25 (2002); Franz v. Franz, 268 Ga. 465, 466, 490 S.E.2d 377 (1997); Grim v. Grim, 268 Ga. 2, 3, 486 S.E.2d 27 (1997); Brown v. Hall County, 262 Ga. 172, 173, 416 S.E.2d 90 (1992).